United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.A., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-646
Issued: July 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 8, 2007 appellant filed a timely appeal from an October 2, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs that denied her reconsideration
request on the grounds that it was untimely filed and did not establish clear evidence of error.
Because more than one year has elapsed from the last merit decision dated July 13, 2004 to the
filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and did not present clear evidence of error.
FACTUAL HISTORY
On July 6, 1999 appellant, then a 38-year-old clerk, filed a traumatic injury claim stating
that she injured her left shoulder blade on July 5, 1999 when she pulled down a sack of mail.
She stopped work on July 7, 1999. On August 4, 1999 Dr. Charles D. Mitchell, a Board-certified

orthopedic surgeon, diagnosed cervical strain. The Office accepted a left shoulder strain and
later accepted cervical and lumbar strains. On September 8, 2000 appellant filed a second
traumatic injury claim alleging that she felt pain in her right shoulder and lower right arm while
working on September 6, 2000. She stopped work on September 9, 2000. Appellant returned to
light duty on July 11, 2001. The Office accepted right shoulder and cervical sprains. On
October 18, 2001 the Office combined the two claims under one file.
Appellant claimed a schedule award on September 20, 2001. On January 12, 2002
Dr. Mitchell provided an impairment rating and stated that appellant reached maximum medical
improvement on December 1, 2001.
On March 21, 2002 an Office medical adviser
recommended that the Office further develop the claim regarding diagnoses, causal relationship
and impairment. On May 14, 2002 the Office referred appellant to Dr. John Sklar, a Boardcertified physiatrist, for a second opinion evaluation in connection with her schedule award
claim. In a June 13, 2002 report, Dr. Sklar concluded that appellant had one percent impairment
of both the right and left upper extremities due to pain and found that appellant reached
maximum medical improvement on December 1, 2001. On August 7, 2002 the Office awarded
appellant a schedule award for one percent impairment of the right arm and one percent
impairment of the left arm. On August 7, 2002 appellant filed a recurrence of disability claim
asserting that she experienced neck pain after a training class on July 15, 2002. She stopped
work on July 17, 2002 and returned on July 31, 2002. The Office paid appropriate
compensation.
On January 6, 2003 appellant filed a recurrence of disability claim alleging disability
commencing November 20, 2002 after straining her neck for three weeks. She provided
treatment notes and factual evidence. On November 4, 2002 Dr. Mitchell diagnosed cervical
spine and left shoulder spasm but recommended that appellant continue working in her modified
assignment. In a December 23, 2002 report, he stated that appellant still experienced persistent
neck and back pain and diagnosed cervical strain and cervical disc disease. After the Office
requested additional information, appellant supplied treatment notes and progress reports. On
March 16, 2003 Dr. Mitchell reported that appellant had a recurrence of disability since “around
July 31, 2002,” which ultimately rendered her unable to work after November 20, 2002. In a
July 31, 2002 report, he noted that appellant had tightness and numbness in the shoulder and
neck regions as well as neck stiffness which she characterized as work related. Dr. Mitchell
noted: “[Appellant] has had similar problems before and was doing well until this problem
started again.”
By decision dated April 2, 2003, the Office denied appellant’s recurrence of disability
claim, finding that she did not establish that her disability was causally related to her July 6,
1999 employment injury.
On May 28, 2003 appellant requested reconsideration. She submitted a May 14, 2003
report from Dr. Mitchell, who stated that, after he released appellant to return to work on
November 4, 2002, she did apparently work until November 20, 2002, the date of her claimed
recurrence of disability.
By decision dated July 22, 2003, the Office accepted appellant’s recurrence of disability
claim for medical treatment only and denied modification of its April 2, 2003 decision with

2

regard to wage-loss compensation beginning November 21, 2002.
reconsideration on April 13, 2004.

Appellant requested

By decision dated July 13, 2004, the Office denied modification of its July 22, 2003
decision.
In a September 13, 2004 report, Dr. Mitchell stated that appellant complained of
worsening neck and shoulder pain. He diagnosed chronic left shoulder and cervical strain. On
January 10, 2005 Dr. Mitchell noted that appellant “continues to have intermittent neck and
shoulder pain related to her work-related injuries.” In an April 11, 2005 report, he reported that
appellant’s condition was unchanged. On July 11, 2005 Dr. Mitchell reported that appellant
“states that the problems are getting worse particularly in the shoulders and her hands as well.”
On August 2, 2005 appellant requested reconsideration. By decision dated September 9,
2005, the Office denied appellant’s request for reconsideration on the grounds that it was
untimely and did not present clear evidence of error.
Appellant subsequently submitted a September 6, 2005 report from Dr. Mitchell noting
that her condition remained unchanged. On November 16, 2005 Dr. Mitchell explained that
appellant “complains of neck pain, shoulder pain, and back pain as well. Appellant also
complains of numbness of both hands as well. Essentially her condition has not changed except
that she states the pain in her neck and shoulders has gotten progressively worse.” On
February 22, 2006 Dr. Mitchell reported that appellant complained that her condition was
worsening and becoming more painful. On May 22, 2006 he again noted that appellant’s
condition was unchanged, characterizing it as “chronic.” Appellant also provided a June 20,
2006 electrodiagnostic testing report from Dr. Michael Ellman, a Board-certified physiatrist, who
noted appellant’s complaints of bilateral hand pain and numbness and recorded an impression of
mild right carpal tunnel syndrome with “no evidence of cervical radiculopathy, plexopathy or
peripheral neuropathy.”
On September 8, 2006 appellant requested reconsideration of the Office’s July 13, 2004
decision.
By decision dated October 2, 2006, the Office denied appellant’s reconsideration request
on the grounds that it was untimely and did not present clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act1 does not entitle a claimant
to a review of an Office decision as a matter of right.2 This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.3 The Office, through its regulations, has imposed limitations on the exercise of
1

5 U.S.C. § 8128(a).

2

Thankamma Mathews, 44 ECAB 765, 768 (1993).

3

Id. at 768; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

3

its discretionary authority. One such limitation is that the Office will not review a decision
denying or terminating a benefit unless the application for reconsideration is filed within one
year of the date of that decision.4 The Board has found that the imposition of this one year time
limitation does not constitute an abuse of the discretionary authority granted the Office under
5 U.S.C. § 8128(a).5
The Office’s regulations provide:
“[The Office] will consider an untimely application for reconsideration only if the
application demonstrates clear evidence of error on the part of [the Office] in its
most recent merit decision. The application must establish, on its face, that such
decision was erroneous.”6
In those cases where requests for reconsideration are not timely filed, the Office must
undertake a limited review of the application for reconsideration to determine whether there is
clear evidence of error pursuant to the untimely request in accordance with section 10.607(b) of
its regulations.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.8 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.9 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.12 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient

4

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in the Office’s limitation of its discretionary
authority; see Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).
5

20 C.F.R. § 10.607(b); Thankamma Mathews, supra note 2 at 769; Jesus D. Sanchez, supra note 3 at 967.

6

20 C.F.R. § 10.607(b).

7

Thankamma Mathews, supra note 2 at 770.

8

Id.

9

Leona N. Travis, 43 ECAB 227, 241 (1991).

10

Jesus D. Sanchez, supra note 3 at 968.

11

Leona N. Travis, supra note 9.

12

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

4

probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.13
ANALYSIS
The Board finds that the Office properly denied appellant’s request for reconsideration as
untimely. The Act’s implementing regulations provide that a request for reconsideration must be
filed within one year from the date of the Office decision for which review is sought.14 The most
recent merit decision was the Office’s July 13, 2004 decision that denied modification of
previous decisions denying her recurrence of disability claim. As appellant’s September 8, 2006
reconsideration request was made more than one year following the Office’s July 13, 2004 merit
decision, the Board finds that appellant’s request was untimely filed. Consequently, to have her
claim reopened, appellant must show clear evidence of error made by the Office in its July 13,
2004 decision. The Board finds that in the present case appellant has failed to present evidence
establishing that the Office’s decision was erroneous on its face or raising a substantial question
as to the correctness of the Office’s decision.
With her request for reconsideration, appellant submitted several new medical reports
from Dr. Mitchell and a diagnostic testing report from Dr. Ellman. Dr. Mitchell’s reports, dated
September 6 and November 16, 2005 and February 22 and May 22, 2006, did not present new
rationale or explanations of sufficient probative weight to raise a substantial question as to the
correctness of the Office’s decision. Dr. Mitchell merely maintained, as in previous reports, that
appellant’s condition was unchanged and chronic. His reports did not demonstrate clear error on
the part of the Office. Dr. Ellman’s report was diagnostic in nature and did not address causal
relationship between appellant’s continuing condition and her initial employment injury. His
report does not add sufficient probative value to raise a substantial question as to the correctness
of the Office’s decision. The evidence submitted is insufficient to shift the weight of the medical
evidence in appellant’s favor, or otherwise raise a substantial question as to the correctness of the
Office’s decision.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration as
it was untimely filed and did not present clear evidence of error.

13

Leon D. Faidley, Jr., 41 ECAB 104, 114 (1989).

14

20 C.F.R. § 10.607(a).

5

ORDER
IT IS HEREBY ORDERED THAT the October 2, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

